     Case 5:18-cv-02128-GW-AGR Document 81 Filed 07/29/20 Page 1 of 4 Page ID #:677




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    DANIEL A. BECK (Cal. Bar No. 204496)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-2574
 8          Facsimile: (213) 894-7819
            E-mail: Daniel.Beck@usdoj.gov
 9
      Attorneys for Federal Defendants
10
11                             UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                    EASTERN DIVISION
14
      EMILIO REYES,                            No. 5:18-cv-02128-GW-AGRx
15
                  Plaintiff,                   DEFENDANTS’ RESPONSE TO
16                                             MOTION TO INTERVENE TO
                         v.                    SET ASIDE AN ORDER ENTERED
17                                             ON MAY 13, 2020
      DEPARTMENT OF INTERIOR;
18    BUREAU OF INDIAN AFFAIRS;                Hearing Date:     August 20, 2020
                                               Hearing Time:     8:30 a.m.
19    AMY DUTSCHKE in her official             Ctrm:             9D
      capacity as Regional Director of the
20    Bureau of Indian Affairs, Pacific        Hon. George H. Wu
      Regional Office, and DOES 1-50,          United States District Judge
21
      inclusive,
22                 Defendants
23
24
25
26
27
28
     Case 5:18-cv-02128-GW-AGR Document 81 Filed 07/29/20 Page 2 of 4 Page ID #:678




 1               DEFENDANTS’ RESPONSE TO MOTION TO INTERVENE
 2    I.    INTRODUCTION
 3          Defendants’ overriding concern is that the various complex extrinsic disputes
 4    between Plaintiff and the proposed intervenor (or other third parties) not be interjected
 5    into this narrow Administrative Procedure Act (APA) action, where they do not belong.
 6    This case should not be misused as an avenue to continue legal fights from other
 7    proceedings, and it should not degenerate into litigation about litigation.
 8          To the extent the proposed intervenor wants to change or clarify factual findings
 9    made in the “Order Granting Plaintiff’s Motion to Remove Incorrectly Filed Documents
10    and for an Order Granting the Return or Destruction of all Documents Inadvertently
11    Filed,” [Dkt. no. 68] (the “Order”), that should not require granting formal intervention.
12    Insofar as the Order finds that “Plaintiff’s former counsel has been vindictive for no
13    apparent reason and despite numerous requests, Ms. McIntosh has refused to destroy
14    Plaintiff’s documents,” that finding does not appear necessary to the Order, and can
15    simply be deleted in a modified or clarified order, without granting intervention.
16    II.   THE MOTION TO INTERVENE BY ALEXANDRA R. MCINTOSH
17          On July 13, 2020, Alexandra McIntosh filed her Motion to Intervene [Dkt. no. 77].
18    In support of her Motion to Intervene, Ms. McIntosh submits declaration testimony and
19    various documents relating to her arguments regarding Plaintiff and the wrongdoings he
20    allegedly committed in their interactions.
21          On July 24, 2020, Plaintiff filed an opposition to the Motion to Intervene [Dkt. no.
22    79], along with the supporting declaration of Emilio Reyes and exhibits [Dkt. no. 79-1].
23          It remains unclear from the Motion to Remove, the Motion to Intervene, and
24    Plaintiff’s Opposition, what information/documentation is actually at issue and why it is
25    confidential. Plaintiff and Ms. McIntosh allude to the information/documentation in a
26    circuitous and abstract way. Insofar as information is confidential, it should be identified
27    what it is and why it is confidential (e.g. social security numbers, third-party medical
28    information), rather than vaguely alluding to its alleged impropriety/propriety.
                                                   1
     Case 5:18-cv-02128-GW-AGR Document 81 Filed 07/29/20 Page 3 of 4 Page ID #:679




 1    III.   DEFENDANTS’ POSITION ON THE MOTION TO INTERVENE
 2           As exemplified by the recent filings from the Plaintiff and the proposed
 3    intervenor, there appear to be conflicts between groups that purport to represent or
 4    descend from groups known as the Gabrielino Indians and/or Tongva. See generally
 5    https://en.wikipedia.org/wiki/Tongva (discussing conflicts).
 6           Such extrinsic disputes, however, are not relevant for resolving the two disputed
 7    issues that this APA case actually raises: [1] Did the BIA err in determining that Plaintiff
 8    has Diegueño (San Diego) Indian descent, rather than Tongva/Gabrielino descent? [2]
 9    Was the BIA obligated to issue Plaintiff a Certificate of Degree of Indian Blood (CDIB)?
10    See Second Amended Complaint [Dkt. no. 63]; Joint Rule 26(f) report [Dkt. no. 75]
11    (defining the disputed issues).
12           Accordingly, insofar as the proposed intervenor takes issue with a factual finding
13    asserted in the Order, the simple remedy is to delete the factual finding complained of,
14    which is not essential to the Order. Granting formal intervention is not required. And in
15    any event, this action should not be derailed to incorporate extrinsic disputes.
16
17     Dated: July 29, 2020                      Respectfully submitted,
18                                               NICOLA T. HANNA
                                                 United States Attorney
19                                               DAVID M. HARRIS
                                                 Assistant United States Attorney
20                                               Chief, Civil Division
                                                 JOANNE S. OSINOFF
21                                               Assistant United States Attorney
                                                 Chief, General Civil Section
22
                                                    /s/ Daniel A. Beck
23                                               DANIEL A. BECK
                                                 Assistant United States Attorney
24
                                                 Attorneys for Federal Defendants
25
26
27
28
                                                   2
     Case 5:18-cv-02128-GW-AGR Document 81 Filed 07/29/20 Page 4 of 4 Page ID #:680




1                              PROOF OF SERVICE BY MAILING
2           I am over the age of 18 and not a party to the within action. I am employed by the
3     Office of United States Attorney, Central District of California. My business address is
4     300 North Los Angeles Street, Suite 7516, Los Angeles, California 90012.
5
            On July 29, 2020, I served DEFENDANTS’ RESPONSE TO MOTION TO
6
      INTERVENE TO SET ASIDE AN ORDER ENTERED ON MAY 13, 2020 on each
7
      person or entity named below by enclosing a copy in an envelope addressed as shown
8
      below and placing the envelope for collection and mailing on the date and at the place
9
      shown below following our ordinary office practices. I am readily familiar with the
10
      practice of this office for collection and processing correspondence for mailing. On the
11
      same day that correspondence is placed for collection and mailing, it is deposited in the
12
      ordinary course of business with the United States Postal Service in a sealed envelope
13
      with postage fully prepaid.
14
            Date of mailing: July 29, 2020. Place of mailing: Los Angeles, California.
15
      Person(s) and/or Entity(ies) to Whom mailed:
16
              Alexandra R McIntosh
17            Law Office of Alexandra R McIntosh APC
              2214 Faraday Avenue
18
              Carlsbad, CA 92008
19
            I declare under penalty of perjury under the laws of the United States of America
20
      that the foregoing is true and correct.
21
            I declare that I am employed in the office of a member of the bar of this court at
22
      whose direction the service was made.
23
            Executed on July 29, 2020, at Los Angeles, California.
24
25
                                                ____________________________
26
                                                CHRISTINA G. TORRES
27
28
